          Case 1:20-cv-02089-VEC Document 1 Filed 03/09/20 Page 1 of 3




ZHONG LUN NEW YORK LLP
Two Wall Street, 21st Floor
New York, NY 10005
tel: (212) 380-8388
fax: (212) 810-1995
Kerry J. Kaltenbach

ZHONG LUN LAW FIRM LLP
4322 Wilshire Blvd. Suite 200
Los Angeles, CA 90025
tel: (323) 930-5690
fax: (323) 930-5693
Leodis C. Matthews
(pro hac vice admission anticipated)

Attorneys for Defendant CENTRISYS CAPITAL, INC.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 _____________________________________________
                                                             Civil Action No.:
 WUHU CHANGJIA INVESTMENT FUND, LLP, a
 People’s Republic of China limited liability partnership,
                                                             NOTICE OF REMOVAL
                       Plaintiff,
                                                             [removed from the Supreme Court
                 -against-                                   of the State of New York,
                                                             New York County,
 CENTRISYS CAPITAL, INC.,                                    Index No. 657306/2019]

                   Defendant.
 _____________________________________________

       PLEASE TAKE NOTICE that Defendant CENTRISYS CAPITAL, INC. hereby removes

this action from the Supreme Court of the State of New York, County of New York, where said

case was originally filed and is currently pending under Index No. 657306/2019, to the United

States Distrcit Court for the Southern District of New York. The removal is based upon 28 U.S.C.

§§ 1332, 1441 and 1446, Local Civil Rule 81.1 and the following:




                                                1
             Case 1:20-cv-02089-VEC Document 1 Filed 03/09/20 Page 2 of 3




        1.      On or about December 9, 2019, Plaintiff WUHU CHANGJIA INVESTMENT

FUND, LLP commenced this action in the Supreme Court of the State of New York, County of

New York under Index No. 657306/2019 naming as a defendant CENTRISYS CAPITAL, INC.

A copy of the summons and complaint are annexed hereto as Exhibit “A.”

        2.      Defendant CENTRISYS CAPITAL, INC. was successfully served on February 18,

2020 upon the undersigned firm’s agreement to accept service of the summons and complaint.

        3.      Removal of this action is made pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, and

Local Civil Rule 81.1 based upon complete diversity of the parties with an amount in controversy,

demanded in the form of declaratory relief, exceeding $75,000 exclusive of interest and costs.

        4.      There is complete diversity of the parties in this action. As set forth in complaint,

Exhibit “A,” Plaintiff WUHU CHANGJIA INVESTMENT FUND, LLP is a People’s Republic of

China limited liability partnership, although its principal place of business, jurisdiction of

formation and any residences or domiciles of partners are unknown; and Defendant CENTRISYS

CAPITAL, INC. is a corporation that is incorporated in and has its principal place of business in

the State of Delaware.

        5.      It has been less than 30 days since successful service of the summons and complaint

upon Defendant CENTRISYS CAPITAL, INC., and less than one year since commencement of

this action.




                                                  2
        Case 1:20-cv-02089-VEC Document 1 Filed 03/09/20 Page 3 of 3




Dated: New York, New York
       March 9, 2020

                                    ZHONG LUN NEW YORK LLP

                              By:            /s/
                                    Kerry J. Kaltenbach
                                    Two Wall Street, 21st Floor
                                    New York, NY 10005
                                    e-mail: kerrykaltenbach@zhonglun.com
                                    tel: (212) 380-8388
                                    fax: (212) 810-1995


                                    ZHONG LUN LAW FIRM LLP

                              By:            /s/
                                    Leodis C. Matthews
                                    (pro hac vice admission anticipated)
                                    4322 Wilshire Blvd. Suite 200
                                    Los Angeles, CA 90025
                                    email: leodismatthews@zhonglun.com
                                    tel: (323) 930-5690
                                    fax: (323) 930-5693

                                    Attorneys for Defendant
                                    CENTRISYS CAPITAL, INC.




                                      3
